Title: From George Washington to Brigadier General William Woodford, 13 December 1779
From: Washington, George
To: Woodford, William


        
          My dear Sir,
          Morris town Decr 13th 79
        
        I have the pleasure to find that the Artillery is at leng⟨th⟩ ready, & that the rear of the Virgin⟨ia⟩ troops will march early to morr⟨ow⟩ morning. By advices this day received from Congress, it seems to be their intention that the whole shall move by water from the head of Elk to Williamsburg, & thence by land to South Carolina. I wish it were practicable to send them by Water, but by this arrangement I take it for granted it is not. I am apprehensive as the troops pass through their own State, the March will be attended with very considerable desertions; but I rely upon your vigilence & care that you will take every preca⟨u⟩tion for preventing it as far as will be possible—The most rigi⟨d⟩ discipline will be indispensible for this purpose. A Chain of Sentries round every incampment will be the best security.
        I sincerely wish you and the troops under your command a comfortable march and a speedy arrival. The interests of America may very essentially require the latter, towards which I am perswaded you will do all in your power. Nothing will make me

happier than to hear at all times that the Virginia line distinguishes itself in every qualification that does honor to the military profession. Its composition is excellent—and a strict attention to discipline will always entitle it to vie with any Corps in this, or in any other service.
        They are going into a new & probably important field; to act with troops to whom they have been hitherto strangers—This ought to prove an additional incitement to a spirit of emulation. My affection for the troops, & my concern for the credit of the army under my command, as well as for their own credit make me anxiously desire the Officers may exert themselves to cultivate that perfection in discipline on which the usefulness & reputation of a Corps absolutely depends. Similar motives joined to a regard for the honor of the state to which they b⟨e⟩long, will, I am confident, be f⟨elt⟩ with all the force they deserve⟨;⟩ and will inspire them to a zealo⟨us⟩ & punctual discharge of their duty in all its parts. for here permit me to add, that though bravery & good conduct in time of action are very essential, yet they are by no means the most material parts of an Officers duty—To train & prepare men for the field (without which no exertion in the moment of action will avail much)—To supply their necessary wants as far as circumstances will enable—To restrain licenc⟨i⟩ousness—To support the honor ⟨&⟩ dignity of the Corps—To be att⟨en⟩tive to the cloathing (seeing that it is always in place; in order; and well put on without which there is little difference in appearance between a soldier in rags & a Soldier in uniform)—To have the Arms, ammunition, & accoutrements always in order—In a word—To abide strictly by Military rules, regulations & orders—These constitutes the essence of a Soldier, and are characteristic of good Officers—Without these no Service can be well conducted, and every service must be disagreeable, sluggish, & expensive; partaking more of the nature of Militia than the regularity of well organized troops, which ought, & may, move like clock work where the componant parts discharge their respective duties with propriety & exactness.
        I entreat you to communicate what I have said to the Gentn of the line; and at the sametime to assure them of my warmest esteem & best wishes for their welfare & success. With the truest regard I am—Dr Sir Yr most Obedt Ser.
        
          Go: Washington
        
       